148 Ga. App. 712 (1979)
252 S.E.2d 179
HENRY
v.
THE STATE.
57008.
Court of Appeals of Georgia.
Argued January 3, 1979.
Decided January 9, 1979.
Rehearing Denied January 18, 1979.
Jack R. Henry, pro se.
Hinson McAuliffe, Solicitor, Frank A. Bowers, Charles Hadaway, Assistant Solicitors, for appellee.
BELL, Chief Judge.
Pursuant to his plea of nolo contendere entered on October 11, 1971 to simple battery committed February 21, 1970, the defendant was sentenced on April 2, 1973 to pay a fine of $100 and to serve 12 months confinement, the latter suspended upon payment of $2,450 medical bills generated by the battery inflicted upon the victim. The fine was paid and restitution made. No appeal was taken following sentence until almost 5 years after its imposition when defendant filed a "Motion to Vacate and Expunge." This motion was heard and denied. It is from this order defendant appeals. Held:
There being no appeal filed prior to the expiration of the 30 day statutory period as required by Code Ann. § 6-803 (a), the appeal must be dismissed. Defendant's motion is not one which will toll the 30 day statutory requirement for filing a notice of appeal under Code Ann. § 6-803. Allanson v. State, 239 Ga. 154 (236 SE2d 348).
Further, mootness also requires dismissal. The *713 sentence has been served and the terms of probation long since satisfied. Defendant has not demonstrated any valid efforts to expedite the appeal, nor shown adverse collateral consequences. Baker v. State, 240 Ga. 431, 432 (241 SE2d 187).
Appeal dismissed. Webb and Banke, JJ., concur.